Citation Nr: 0112211	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-01 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease (DJD) of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) and DJD of the cervical 
spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.

The current appeal arose from a December 1998 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  

The RO denied the veteran's claim for an increased evaluation 
for DJD of the lumbosacral spine, and granted an increased 
evaluation of 20 percent for DDD and DJD of the cervical 
spine effective May 3, 1998, date of claim.  

The veteran provided oral testimony before the undersigned 
travel Member of the Board at the RO in February 2001, a 
transcript of which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  DJD of the lumbosacral spine is productive of not more 
than moderate limitation of motion, with additional 
functional loss due to pain or other pathology.

2.  DDD and DJD of the cervical spine is productive of severe 
limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent 
for DJD of the lumbosacral spine have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107);  
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292 (2000).

2.  The criteria for an increased evaluation of 30 percent 
for DDD and DJD of the cervical spine have been met.  
38 U.S.C.A. §§ 1155; VCAA of 2000, Pub. L. No. 106-475 § 4, 
114 Stat. 2006, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A § 5107); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In April 1997 the Board granted entitlement to service 
connection for DDD and DJD of the cervical spine, and DJD of 
the lumbosacral spine.

On May 3, 1998 the veteran filed claims for increased 
evaluations for his service-connected DDD and DJD of the 
cervical spine and DJD of the lumbosacral spine.

VA examination was conducted in June 1998.  It was noted that 
the claims folder was not available for review at the time of 
the examination.  The veteran complained of constant pain, 
which he stated had worsened since the 1996 examination.  He 
reported that he had trouble sleeping because he could not 
get in a comfortable position.  He stated he had pain on a 
daily basis which was increased by driving, stooping, 
lifting, stretching, moving, going up and down stairs and 
getting in and out of a car.  He stated further that he had 
had no complete relief, but he gets some temporary relief 
with the medications.

Examination of the cervical spine showed no spasm or 
tenderness.  Active range of motion was associated with 
verbal complaints of pain in the back of the neck in all 
directions.  Forward bending was 65 degrees for extension; 
lateral rotation left was 35 degrees, and right was 40 
degrees.  Sensory examination was intact.  No focal weakness 
was noted.  The diagnosis was pain, limited motion and DJD.  
X-rays of the cervical spine showed alignment of all of the 
cervical vertebrae.  There was anterior osteophyte formation 
of C3-C6.  The disk space at C5-C6 was narrowed.  There was 
also a suggestion of uncinate process prominence of C5 and 
C6.  The facets were not remarkable.

The examiner addressed the cervical spine disability pursuant 
to DeLuca and stated that he would assign an additional 10-
degree loss of range of motion because of flare-ups, and pain 
with repeated use.  There was no additional loss of range of 
motion because of endurance, incoordination, or weakness.

The veteran also complained of neck pain and experiencing a 
tingling sensation on the right arm and hand.  The neck pain, 
he stated, occurred on a daily basis.  The pain was increased 
by turning his head left to right and especially when he 
backed-up the car.  He stated further that he usually wore a 
cervical collar four to five times a week when he got a 
flare-up.  The flare-ups were also noted during cold weather 
and with weather changes.  Medication usually gave only 
temporary relief.

On examination of the lumbosacral spine there was no 
tenderness.  No spasms were noted.  Straight leg raising was 
negative while sitting and supine.  The range of motion was 
associated with verbal complaints of pain noted across the 
lower back and left side.  Forward bending was 60 degrees; 
lateral bending left and right was 30 degrees.  Sensory 
examination was intact.  There was no focal weakness noted.
The diagnosis was pain with DJD, limited motion and 
compression fracture at L1, stable.  X-rays of the 
lumbosacral spine showed stable L1 compression fracture and 
stable moderate DDD at L5/S1.

Regarding DeLuca with respect to the lumbar spine, the 
examiner stated that he would assign an additional 10 to 15 
degrees loss of range of motion because of flare-ups, and 
pain with repeated use.  There was no additional loss of 
range of motion because of impaired endurance, weakness and 
incoordination.

By rating decision in December 1998 the RO continued the 
evaluation of DJD of the lumbosacral spine at 20 percent 
disabling, and granted an increased evaluation for DDD and 
DJD of the cervical spine from 10 to 20 percent, effective 
May 3, 1998, the date of receipt of the claim.  

In a February 1999 statement in support of his claim, the 
veteran stated that he has limited motion in forward and 
backward bending, sleep interruptions, muscle spasms, which 
are not controlled by medication, problems with gripping and 
holding on to things, pain down both legs and around the knee 
and arthritis in his neck.

VA examination was conducted in July 2000.  The examiner 
noted that the veteran's medical records were reviewed at the 
time of the examination.  The veteran reported that he has 
constant pain in his neck and back, aggravated by activity, 
inactivity and weather changes.  He stated that his neck and 
lower back were stiff all the time, and the stiffness was 
worse in the morning.  He complained of radiation of pain to 
both lower extremities, right worse than the left.  He stated 
that he got back flares several times a day when the pain 
seemed to be worse and during such times he could not move.  
He also got radiation of his neck pain to both arms and he 
felt that he had lost grip strength.

Examination of the cervical spine revealed tenderness on the 
spine and paraspinal muscles.  There were no spasms noted.  
Forward flexion decreased to 0 to 40 degrees, backward 
extension decreased to 0 to 20 degrees, lateral flexion to 
the left and right decreased to 0 to 20 degrees.  The veteran 
had pain while doing range of motion.  Repeat examination 
after exercises revealed increased pain on the spine and 
paraspinal muscles.  There was no change in the range of 
motion.  There was no fatigability, incoordination or 
weakness.  

With worsening neck pain, the examiner noted that, the 
veteran can lose an additional 10 to 15 degrees range of 
motion in all directions.  Muscle strength for the right hand 
was 4/5.  Muscle strength for the right upper arm, forearm 
and the whole left upper extremity was 5/5.  Reflexes for 
both upper extremities were +2.  The veteran had intact 
sensation to pinprick throughout.  The diagnosis was DDD and 
DJD of the cervical spine with limitation of motion.

Examination of the lumbosacral spine revealed tenderness on 
the spine and paraspinal muscles.  There were no spasms 
noted.  Forward flexion decreased to 0 to 70 degrees, 
backward extension decreased to 0 to 20 degrees, lateral 
flexion to the left and right decreased to 0 to 25 degrees.  
The veteran had pain while doing range of motion.  Repeat 
examination after exercises revealed increased pain.  

There was no change in the range of motion.  There was no 
fatigability, incoordination, or weakness.  The examiner 
noted that if there were aggravation of pain, the veteran can 
lose at least 15 to 20 degrees more range of motion on all 
movements of his lumbosacral spine.  He had positive straight 
leg test at an angle of 40 degrees on the right side with 
radiation of pain to the right leg.  He had negative straight 
leg test on the left side at 60-degree angle.  Muscle 
strength for the left lower extremity, right leg, and foot 
was 5/5.  For the right thigh it was 4/5.  He had decreased 
sensation to pinprick on the medial aspects of both lower 
legs.  Reflexes for both lower extremities were +2.  The 
diagnosis was DJD of the lumbosacral spine with limitation of 
motion.

At his personal hearing in February 2001 the veteran 
proffered testimony on the issues of entitlement to increased 
evaluations for DDD and DJD of the cervical spine and DJD of 
the lumbosacral spine.  He stated that he had developed a 
sleep disorder because of the pain he experienced.  On either 
side on which he lay, the pain went down the hips, legs, arms 
and hand and the longer he lay in a position, the worse the 
pain.  Hearing Transcript (Tr.)., p. 3.  He reported that he 
took six Tylenol Threes and five Somas a day for muscle 
spasms.  

He disclosed that he was not employed and he last worked in 
1990 as a sales manager of a manufacturing company.  He 
stated that his employment was terminated because he could 
not drive.  Tr., pp. 4, 5.  He stated further that he had had 
no surgical procedures on his back.  Tr., p. 4.  He further 
stated that he took ultrasound, a TENS unit twice or three 
times a day.  He wore it 20 minutes in three different spots 
on his back.  He did traction twice a day at home, and wore a 
collar a couple of hours.  It was recommended that he walk 
with a cane because he had fallen during the prior year and 
had broken his leg.  His "sciatic" went numb on a walk, and 
he had fallen and broken his ankle.  He was under supervised 
VA physical therapy for his back and neck on a daily basis, 
several times a day.  Tr., pp. 5, 6.  He reported that he 
received treatment in the pain clinic for his back and neck 
disabilities.  Tr., p. 6.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  See 38 C.F.R. § 4.2 
(2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Degenerative (traumatic) arthritis is addressed in diagnostic 
code 5003 (5010).  It states that degenerative (traumatic) 
arthritis established by X-ray findings is to be rated based 
on limitation of motion of the part affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When limitation of the part 
affected is noncompensable under the appropriate Diagnostic 
Code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, Diagnostic Code 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  Id.

In August 1998 the VA General Counsel issued VAOPGCPREC 9-98.  
In this opinion, General Counsel, citing Lichtenfells v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and § 4.59 would be available, 
assuming of course that arthritis is clinically demonstrated.

A 100 or 60 percent evaluation is assignable where residuals 
of vertebra fracture are present under Diagnostic Code 5285 
(2000).

Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 100 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  A 
60 percent evaluation may be assigned for a favorable angle.  
38 C.F.R. § 4.71a; Diagnostic Code 5286 (2000).

A 40 percent evaluation may be assigned for unfavorable 
ankylosis of the cervical spine.  A 30 percent evaluation may 
be assigned for favorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287 (2000).  It is noted 
that 40 percent is the maximum rating provided under this 
Code.

Severe limitation of cervical spine motion is rated 30 
percent disabling.  Moderate limitation of motion warrants a 
20 percent evaluation.  Slight limitation of motion is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5290 (2000).  It is noted that 30 percent is the maximum 
rating provided under this Code.

Ankylosis of the lumbar spine in a favorable position is 
rated as 40 percent disabling, while ankylosis in an 
unfavorable position is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2000).  It is noted 
that 50 percent is the maximum rating provided under this 
Code.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  Moderate limitation of motion warrants a 20 
percent evaluation.  Slight limitation of motion is rated as 
10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5292 (2000).  It is noted that 40 percent is the maximum 
rating provided under this Code.

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe, recurring attacks with 
intermittent relief.  Moderate with recurring attacks 
warrants a 20 percent disability evaluation and mild warrants 
a 10 percent disability evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2000).  It is noted that 60 percent is 
the maximum rating provided under this Code.

VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 40 percent evaluation requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  

A 40 percent evaluation is also warranted if only some of 
those manifestations are present if there is also abnormal 
mobility on forced motion.  

A 20 percent evaluation requires muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
a standing position.  10 percent is warranted if there is 
characteristic pain on motion.  38 C.F.R. 4.71a, Diagnostic 
Code 5295.  It is noted that 40 percent is the maximum rating 
provided under this Code.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2000).


As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca, supra at 
206.  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Id.

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, regulations require that a finding of 
dysfunction due to pain be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist as mandated by the VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).  In that regard, the veteran was 
afforded VA examination in June 1998 and July 2000.  In 
addition the veteran proffered testimony at a personal 
hearing in February 2001.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.

Congress passed the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), modifying the adjudication of all pending 
claims.  As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of his claims for 
increased compensation benefits under the new law would only 
serve to further delay resolution of his claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


DJD of the Lumbosacral Spine.

In this instance, the RO evaluation the veteran's disability 
of the lumbosacral spine under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 and assigned a 20 percent evaluation.  The evidence 
shows that the veteran's lumbosacral spine disability 
warrants an evaluation of 20 percent under Diagnostic Code 
5292 as symptomatology associated with his lumbosacral spine 
is productive of moderate limitation of motion of the lumbar 
spine.  In order to warrant the maximum evaluation under 
Diagnostic Code 5292, the evidence must establish that the 
veteran has severe limitation of motion of the lumbar spine 
and such is not shown in the record.  Id.

As stated above, the evidence does not show that veteran's 
lumbosacral spine disability is productive of severe 
limitation of motion.  At the most recent VA examination in 
July 1999, the veteran had forward flexion to 70 degrees, 
backward extension to 20 degrees and left and right lateral 
flexion to 25 degrees.  


Repeat examination after exercises revealed no change in 
range of motion.  Previous VA examination in June 1998 
revealed x-ray evidence of a stable L1 compression fracture 
and stable moderate DDD at L5/S1.

The Board finds that the above evidence demonstrates that the 
veteran's lumbosacral spine disability more nearly 
approximates the criteria required for a 20 percent 
evaluation.  Thus, entitlement to an evaluation in excess of 
20 percent under 38 C.F.R. § 471a, Diagnostic Code 5292 
(2000) is not warranted.

The Board finds that the veteran is entitled to an increased 
evaluation of 40 percent with application of the provisions 
pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra 
for functional loss due to pain as demonstrated in the 
record.  In that regard, the veteran complained of constant 
pain in his low back.  He complained of radiation of pain to 
both lower extremities.  He reported that his back flares 
several times a day and inhibits movement.  

On examination of the lumbosacral spine in July 2000, the VA 
examiner noted the veteran had pain while doing range of 
motion.  Repeat examination after exercises revealed 
increased pain.  The examiner further noted that if there is 
aggravation of pain, the veteran can lose 15 to 20 degrees 
more of range of motion on all movements of his lumbosacral 
spine.  It was noted in the examination report of June 1998 
that because of flare-up and pain with repeated use, the 
veteran could lose an additional 10 to 15 degrees of range of 
motion.  See 38 C.F.R. § 4.45; see also Johnson and DeLuca, 
both supra.  

Based on the foregoing, the Board finds that the maximum 
evaluation of 40 percent is warranted for the veteran's 
service-connected lumbosacral spine disability with 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 
supra.  This rating is based on facts found on the June 1998 
and July 2000 VA examinations. 

The Board has considered whether the veteran's lumbosacral 
spine disability meets the criteria for an evaluation in 
excess of 40 percent under any other applicable code and 
finds it does not.  Residuals of a spinal fracture are not 
part and parcel of the veteran's service-connected low back 
disability to warrant a rating higher than 20 percent under 
Diagnostic Code 5285.

Moreover, the Board notes that the veteran's claims file does 
not contain a diagnosis of ankylosis of the spine.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  As the veteran's lumbar 
spine is not ankylosed, application of 38 C.F.R. §4.71a, 
Diagnostic Code 5286 (2000) or Diagnostic Code 5289 is not 
warranted.  

Intervertebral disc syndrome as a clinical feature of the 
veteran's service-connected low back disability has not been 
show to be productive of pronounced disablement as to warrant 
the maximum evaluation of 60 percent under diagnostic code 
5293.

Separate evaluations for the clinical manifestations of the 
veteran's service-connected low back disability are not 
warranted as the symptomatology thereof is also considered in 
the 40 percent evaluations under diagnostic codes 5295 and 
5293; therefore, assignment of separate evaluations would 
constitute pyramiding which is strictly forbidden.  


DDD and DJD of the Cervical Spine.

VA rating criteria provide that arthritis may be evaluated on 
the basis of limitation of motion or alternatively, in 
certain circumstances, based on joint involvement.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5290.  The veteran's 
cervical spine disability is rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290, equating to 
moderate limitation of motion of the cervical spine.  



In order to warrant the maximum evaluation of 30 percent the 
evidence must show severe limitation of motion of the 
cervical spine.  Id.  

In this case, the veteran's range of motion of the cervical 
spine has been reported on VA examination.  Objective medical 
evidence shows that the veteran has demonstrated worsening 
range of motion of the cervical spine.  On VA examination in 
June 1998 he demonstrated 65 degrees extension, and lateral 
rotation to the left was 35 degrees, and to the right was 40 
degrees.  Examination in July 2000 showed a decreased in 
forward flexion to 40 degrees and lateral flexion to the left 
and right to 20 degrees.  The examiner noted that with 
worsening neck pain he could lose an additional 10 to 15 
degrees of range of motion in all directions.  Thus, in this 
instance, the Board finds that the level of symptomatology 
attributable to the veteran's cervical spine disorder meets 
the criteria for the maximum 30 percent evaluation.  

The Board has considered whether an evaluation greater than 
30 percent is warranted under Diagnostic Code 5286 (complete 
ankylosis of the spine) and 5287 (ankylosis of the cervical 
spine), and finds that a higher evaluation is not warranted 
under either code as there is no demonstration by the 
evidence that the veteran has unfavorable cervical spine 
ankylosis or complete ankylosis of the spine.  Also, a higher 
evaluation is not warranted under diagnostic code 5285 as a 
vertebral fracture is not part and parcel of the service-
connected cervical spine disability, nor is there 
demonstrable deformity of a vertebral body.  As there is no 
severe intervertebral disc syndrome demonstrated on 
examination as part of the service-connected cervical spine 
disability, an increased evaluation under diagnostic code 
5293 is not warranted.

As the granted 30 percent evaluation is the maximum schedular 
evaluation under diagnostic code 5290, consideration of 
functional loss due to pain pursuant to the criteria of 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not required.  See Johnston, 
supra.  

Also, the maximum 30 percent evaluation is greater than any 
evaluation assignable under diagnostic code 5010, and in any 
event, limitation of motion due to pain is already considered 
under the current diagnostic code of 5290, thereby 
prohibiting a separate evaluation for the same symptomatology 
on the basis of the same impairment due to arthritis.


Additional Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
with the provisions of 38 C.F.R. § 3.321(b)(1) and obviously 
considered them; however, the RO did not grant the veteran 
increased evaluations on that basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his lumbosacral and cervical spine 
disabilities.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an increased evaluation of 40 percent for DJD 
of the lumbosacral spine is granted, subject to applicable 
criteria governing the payment of monetary benefits.

Entitlement to an increased evaluation of 30 percent for DDD 
and DJD of the cervical spine is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

